            Case 5:18-mj-00111-ATB Document 11 Filed 11/05/18 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------

UNITED STATES OF AMERICA

                                                                      NOTICE OF APPEARANCE

                  -vs-                                               Case No. 5:18-MJ-111(ATB)



DEREK INDIVERO,
                                             Defendant.
--------------------------------------------------------------

         PLEASE TAKE NOTICE that the undersigned hereby appears as attorney for the
Defendant, DEREK INDIVERO, in the above matter.

         I certify that I have either completed six credit hours in federal defense continuing legal education within the
past two years or, if not, that I will do so within thirty days from filing this Notice of Appearance.

         I further certify that I am registered for Electronic Case Filing and I am familiar with General Order Number
22.




Dated: November 5, 2018
                                                       Yours etc.,

                                                       s/


                                                       Michael Spano, Esq.
                                                       Attorney for Defendant
                                                       Bar Roll No.: 508163
                                                       The Crown Building
                                                       304 South Franklin Street
                                                       Syracuse, New York 13202
                                                       Tel. (315) 200-1830
